Citation Nr: 0812590	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  06-28 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, type I, due to herbicide exposure.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scleraderma of the back (claimed as dry skin), due to 
herbicide exposure.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
blindness due to diabetic retinopathy.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder to include pes planus, ligamentous 
strain, ankle sprain, and diabetic neuropathy.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis in all joints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1966 until April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
in correspondence submitted in August 2007, the veteran 
requested a videoconference hearing before a Veteran's Law 
Judge.  Such hearing has not been provided.  Moreover, the 
record does not indicate that the veteran has withdrawn his 
hearing request.  


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
Veteran's Law Judge at the St. 
Petersburg, Florida, RO.  The veteran 
should be notified of the date, time and 
place of such a hearing by letter mailed 
to his current address of record. All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



